             Case 1:21-cv-04474-JPC Document 13
                                             12 Filed 07/29/21
                                                      07/27/21 Page 1 of 1




                                         MELITO & ADOLFSEN P.C.
                                                   ATTORNEYS AT LAW

LOUIS G. ADOLFSEN ∆       STEVEN I. LEWBEL *                                                 MELITO & ADOLFSEN
IGNATIUS JOHN MELITO      ROBERT D. ELY
                                                  WOOLWORTH BUILDING
                                                                                                    2500 PLAZA 5
JOHN H. SOMOZA            MICHAEL F. PANAYOTOU        233 BROADWAY
                          QUENTIN A. ALEXANDRE                                              HARBORSIDE FINANCIAL CENTER
                                                 NEW YORK, N.Y. 10279-0118                      JERSEY CITY, N.J. 07311
             S. DWIGHT STEPHENS ○ ∆                                                               TEL (201) 985-0011
                 RANIA SHOUKIER                    TELEPHONE (212) 238-8900                       FAX (201) 985-9656
                   OF COUNSEL                          F A X (212) 238-8999
* NJ BAR
○ CT BAR                                                                        The Inital Pretrial Conference scheduled
∆ DC BAR
                                                                                for August 3, 2021 at 10:30 a.m. is
                                                                                adjourned to September 1, 2021 at 10:00
                                                                                a.m. The parties shall submit a proposed
                                                            July 27, 2021
                                                                                scheduling order by August 25, 2021.
VIA CM/ECF
Hon. John P. Cronan, U.S.D.J.
                                                           SO ORDERED.
Southern District of New York
                                                           Date: July 28, 2021          ____________________
500 Pearl Street
New York, New York 10007                                   New York, New York             JOHN P. CRONAN
CronanNYSDChambers@nysd.uscourts.gov                                                   United States District Judge

                    Re:       The Phoenix Insurance Company v. Hudson Excess Insurance Company
                              Civ. Action No.:    21-cv-04474
                              Our File No.:       0835/404

Dear Judge Cronan:

       This office represents defendant Hudson Excess Insurance Company (“Hudson”). Hudson
writes with the consent of plaintiff The Phoenix Insurance Company (“Phoenix”) and respectfully
requests an adjournment of the Initial Pretrial Conference (“IPTC”) and the related proposed
scheduling order deadline. Hudson respectfully requests that the ITPC be adjourned to September
1, 2021, with the proposed scheduling order due August 25, 2021, or such other dates as are
convenient for the Court.

       This is the first request of the adjournment of this deadline. Hudson makes this request
because Hudson’s response to plaintiff’s complaint is not yet due (it is currently due August 6,
2021, per Docket #10), and also because the undersigned will be out of the United States on August
6, 2021. Counsel for Phoenix has consented to Hudson’s request.

           I thank the Court for the consideration of Hudson’s request.

                                                                    Respectfully Submitted,

                                                                    /s/       Michael F. Panayotou
Cc:        All Counsel of Record via CM/ECF
